Citation Nr: 1415674	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  04-19 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial compensable rating prior to September 20, 2005, in excess of 10 percent from September 20, 2005 to April 23, 2012, and in excess of 50 percent from April 24, 2012 for the right elbow disability manifested by status post right medial epicondylectomy with debridement and repair of medial flexor tendons, antecubital tunnel decompression, ulnar nerve release with impingement of posterior fossa, and degenerative changes.   

2.  Entitlement to an initial rating in excess of 10 percent for ulnar neuropathy of the right upper extremity.  

3.  Entitlement to an initial compensable rating for right ear hearing loss.

4.  Entitlement to an initial compensable rating for rhinitis and sinusitis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to July 2001.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2002 decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  During the pendency of the appeal, the Veteran moved and his claims file was transferred to the RO in Portland, Oregon, and subsequently to the RO in Oakland, California.

In the October 2002 decision, the RO denied service connection for sinusitis, granted service connection for right ear hearing loss and assigned a noncompensable rating effective July 7, 2001, and granted service connection for a right elbow disability described as status post right medial epicondylectomy with debridement and repair of medial flexor tendons, antecubital tunnel decompression, and ulnar nerve release with impingement of posterior fossa and assigned a noncompensable rating effective July 7, 2001 under Diagnostic Code 8616.  

An April 2004 decision granted service connection for rhinitis and sinusitis and assigned a noncompensable rating from July 7, 2001.  A 10 percent rating was assigned to the right elbow disability from July 7, 2001 under Diagnostic Code 8616.  A December 2005 decision granted service connection for degenerative changes of the right elbow and assigned a separate 10 percent rating under Diagnostic Code 5010 from September 20, 2005.  An April 2013 decision assigned a 50 percent rating to the service-connected right elbow degenerative changes under Diagnostic Code 5207 from April 24, 2012.  These actions constitute a partial grant of benefits and therefore, this issue remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  

A February 2009 decision granted entitlement to a total rating based upon individual unemployability from May 25, 2004.   

In March 2010, the Veteran testified at a hearing before an Acting Veterans Law Judge at the RO, and a transcript of that hearing is of record.  In February 2012, the Board dismissed four issues on appeal since these issues were withdrawn by the claimant.  The Board remanded the three issues remaining on appeal for additional development.  

The Acting Veterans Law Judge who conducted the March 2010 hearing is no longer in the Board's employ.  In January 2014, the Board notified the Veteran of this fact, gave him an opportunity to testify at another hearing, and informed him that if he did not respond to this letter in 30 days, the Board would assume he did not want another hearing and would proceed accordingly.  The Veteran did not respond to this letter, and therefore, the Board finds that he does not want another hearing before the Board. 

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  





FINDINGS OF FACT

1.  The Veteran is right hand dominant.  

2.  From July 7, 2001 to September 20, 2005, the service-connected right elbow disability was manifested by chronic right elbow pain, pain with motion and with extension of the right arm, normal range of motion of the right elbow and forearm, and good strength and sensation in the right arm with no evidence of degenerative changes, ankylosis, flail joint, joint fracture, or additional limitation of motion or functional impairment of the right elbow due to pain, fatigue, weakness, lack of endurance, or incoordination.     

3.  From September 20, 2005 to April 23, 2012, the service-connected right elbow disability was manifested by marked tenderness in the right elbow, chronic right elbow pain, pain with motion and with extension of the right arm, x-ray evidence of mild degenerative changes in the right elbow, flexion from zero degrees to 115 degrees, extension limited by 15 degrees, supination from zero degrees to 94 degrees, and pronation from zero degrees to 69 degrees, with no evidence of ankylosis, flail joint, joint fracture, or additional limitation of motion or functional loss of the right elbow due to pain, fatigue, weakness, lack of endurance, or incoordination.

4.  From April 24, 2012, the service-connected right elbow disability was manifested by marked tenderness in the right elbow, chronic right elbow pain, pain with motion and with extension of the right arm, x-ray evidence of mild degenerative changes in the right elbow, flexion from zero degrees to 130 degrees, extension from zero degrees to 110 degrees, full supination and pronation, with no evidence of ankylosis, flail joint, joint fracture, or additional limitation of motion or additional functional loss of the right elbow due to pain, fatigue, weakness, lack of endurance, or incoordination.   



5.  For the entire appeal period, the service-connected ulnar neuropathy of the right upper extremity is manifested by complaints of numbness and tingling in the 4th and 5th digits of the right hand with no evidence of moderate or severe incomplete paralysis or complete paralysis. 

6.  For the entire appeal period, the service-connected right ear hearing loss is shown to have been manifested by hearing acuity measured at a Level I designation.  

7.  For the entire appeal period, the service-connected rhinitis and sinusitis has more nearly approximated three to six non-incapacitating episodes per year characterized by tenderness, pressure, pain, and discharge, with no evidence of osteomyelitis, near constant sinusitis, repeated surgeries, more than 50 percent obstruction in one or both nasal passages, complete obstruction of a nasal passage, or nasal polyps.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating prior to September 20, 2005, an initial rating in excess of 10 percent from September 20, 2005 to April 23, 2012, and an initial rating in excess of 50 percent from April 24, 2012 for the service-connected right elbow disability manifested by degenerative changes of the right elbow have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5206 to 5213 (2013).   

2.  For the entire appeal period, the criteria for an initial disability rating in excess of 10 percent for the service-connected ulnar neuropathy of the right upper extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8616 (2013). 

3.  For the entire appeal period, the criteria for the assignment of an initial compensable rating for the service-connected right ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).

4.  For the entire appeal period, the criteria for the assignment of an initial 10 percent rating for the service-connected allergic rhinitis and sinusitis have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.97, Diagnostic Code 6510, 6522 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided notice letters to the Veteran in September 2001, December 2003, May 2008, and February 2012.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection and an increased rating, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the letter.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claims were readjudicated in April 2004 and December 2005 statements of the case and in December 2005, August 2008, November 2008, and April 2013 Supplemental Statements of the Case, thus curing any lack of timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The Veteran's claims for higher initial evaluations are downstream issues, which were initiated by the notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..." Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Therefore, there is no duty to provide additional notice in this case. 

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.    

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  VA treatment records dated from 2007 to April 2013 are associated with the file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.

The Veteran underwent VA examinations in 2004, 2005, 2012, and 2013 to obtain medical evidence as to the nature and severity of the service-connected disabilities.  The Board finds that the VA examinations are adequate for rating purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The VA examiners carefully examined the disabilities.  The examination reports are accurate and fully descriptive and include an assessment as to whether the disabilities caused impairment in the Veteran's ordinary and occupational activity.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations and the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312(2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295(2008). 

For these reasons, the Board finds that VA's duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duties.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

The United States Court of Appeals for Veterans Claims (Court) has held that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (the Court noted a distinction between claims stemming from an original rating versus increased rating).  

The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal  concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77(Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498(1995).  

Rating Criteria for an Elbow Disability

Limitation of flexion of the forearm is rated under Diagnostic Code 5206.  A noncompensable rating is assigned for flexion of the major forearm limited to 110 degrees.  A 10 percent rating is assigned for flexion of the major forearm limited to 100 degrees.  A 20 percent rating is assigned for flexion of the major forearm limited to 90 degrees.  A 30 percent rating is assigned for flexion of the major forearm limited to 70 degrees.  A 40 percent rating is assigned for flexion of the major forearm limited to 55 degrees.  A 50 percent rating is assigned for flexion of the major forearm limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206.  

Limitation of extension of the forearm is rated under Diagnostic Code 5207.  A 10 percent rating is assigned for extension of the major forearm limited to 60 degrees or less.  A 20 percent rating is assigned for extension of the major forearm limited to 75 degrees.  A 30 percent rating is assigned for extension of the major forearm limited to 90 degrees.  A 40 percent rating is assigned for extension of the major forearm limited to 100 degrees.  A 50 percent rating is assigned for extension of the major forearm limited to 110 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5207.  

Additionally, Diagnostic Code 5208 provides a 20 percent rating for flexion of the major forearm limited to 100 degrees with extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5208. 

Limitation of supination of either forearm to 30 degrees or less warrants a 10 percent evaluation.  Limitation of pronation of the forearm of the major upper extremity warrants a 20 percent evaluation if motion is lost beyond the last quarter of  the arc and the hand does not approach full pronation.  A 30 percent evaluation requires that motion be lost beyond the middle of the arc.  Limitation of pronation of the forearm of the minor upper extremity warrants a 20 percent evaluation if motion is lost beyond the last quarter of the arc and the hand does not approach full pronation or if motion is lost beyond the middle of the arc.  38 C.F.R. § 4.71a, Diagnostic Code 5213.  

Normal ranges of elbow motion are zero degrees extension and 145 degrees flexion; and forearm pronation and supination are 80 and 85 degrees, respectively.  38 C.F.R. § 4.71 (2013), Plate I. 

Functional loss due to pain is to be rated at the same level as the functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991); VAOPGCPREC 9-98.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (the Board had failed to address painful motion and the applicability of 38 C.F.R. § 4.59 to an initial disability rating for residuals of a left shoulder injury with surgical repair). 

The Court clarified that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Arthritis due to trauma is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under Diagnostic Code 5003, a maximum rating of 10 percent is provided for degenerative arthritis of a major joint or group of minor joints that is established by x-ray findings with pain and noncompensable limitation of motion; therefore, in this case, as the Veteran's lumbar spine disability (arthritis) is already rated 10 percent disabling, a higher rating is not possible under Diagnostic Code 5003.  Higher ratings are only possible under specific codes that rate on limitation of motion.  Diagnostic Code 5003 directs that higher ratings based on limitation of motion are possible under specific diagnostic codes that rate limitation of motion of the joint involved, and that any ratings assigned under these diagnostic codes on the basis of limitation of motion cannot be combined with the 10 percent rating for arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  



Rating Ulnar Neuropathy

Neuritis of the ulnar nerve is evaluated according to the rating criteria in Diagnostic Code 8516, paralysis of the ulnar nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8616.  Under Diagnostic Code 8516, for the major arm, mild incomplete paralysis of the ulnar nerve is rated as 10 percent disabling; moderate incomplete paralysis is rated as 30 percent disabling; and severe incomplete paralysis is rated as 40 percent disabling.  Complete paralysis of the ulnar nerve warrants an 60 percent evaluation; with the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb flexion of wrist weakened.  38 C.F.R. § 4.124a.

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

"Neuritis is defined as inflammation of a nerve, a condition attended by pain and tenderness over the nerves, anesthesia and paresthesias, paralysis, wasting, and disappearance of the reflexes."  Barclay v. Brown, 4 Vet. App. 161, 163 (1993).  


Rating Criteria for Hearing Loss

In cases where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  Puretone threshold average is the sum of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent eleven categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent eleven categories of decibel loss based on the pure tone audiometry test.  The numerical designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to pure tone decibel loss.

For example, with the percentage of discrimination of 70 and an average pure tone decibel loss of 64, the numeric designation level is "V" for one ear.  The same procedure will be followed for the other ear.  38 C.F.R. § 4.85(b).

The percentage evaluation will be found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing and the vertical column appropriate to the numeric designation level for the ear having the poorer hearing.

For example, if the better ear has a numeric designation level of "V," and the poorer ear has a numeric designation level of "VII," the percentage evaluation is 30 percent.  38 C.F.R. § 4.85(e), Diagnostic Code 6100.

The current rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz).

Rating Criteria for Rhinitis and Sinusitis

For allergic or vasomotor rhinitis, without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side, a 10 percent rating is warranted.  With polyps, a 30 percent rating is warranted.  38 C.F.R. § 4.97, Diagnostic Code 6522. 

Under Diagnostic Code 6513, chronic maxillary sinusitis, a 50 percent rating is warranted for sinusitis following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A 30 percent evaluation is warranted for sinusitis with three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A noncompensable evaluation is assigned for sinusitis that is detected by X-ray only.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6510 (2013).

Analysis: Increased Initial Rating for the Right Elbow Disability

The Veteran seeks higher initial ratings in excess of zero percent prior to September 20, 2005, in excess of 10 percent from September 20, 2005 to April 23, 2012, and in excess of 50 percent from April 24, 2012 for the service-connected right elbow disability with degenerative changes initially characterized as status post right medial epicondylectomy with debridement and repair of medial flexor tendons, antecubital tunnel decompression, and ulnar nerve release with impingement of posterior fossa.  A separate 10 percent rating is assigned for ulnar neuropathy of the right elbow under Diagnostic Code 8616 from July 7, 2001.  See the April 2004 decision by the RO.  

The record reflects that the Veteran is right-handed.  See the September 2005 and the April 2012 VA examination reports.  As such, his service-connected right elbow disability affects his major extremity.  See 38 C.F.R. § 4.69.

The Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating prior to September 20, 2005 for the right elbow disability.  The weight of the evidence shows that for the time period prior to September 20, 2005, the service-connected right elbow disability was manifested by pain with motion of the elbow, pain with straightening of the right arm, and noncompensable limitation of flexion and extension of the right forearm.  

The January 2004 VA examination report indicates that the Veteran reported having pain in the right elbow almost every day since the surgery in service.  He reported having pain in the right elbow with straightening his right arm.  He had more pain with activity.  Physical examination of the right elbow showed normal range of motion.  There was good strength in the right arm.  He had a good right hand grip.  

The weight of the competent and credible evidence shows that prior to September 20, 2005, the right elbow disability had been manifested by pain with no limitation of motion of the right arm and no x-ray evidence of arthritis or degenerative changes.  The evidence shows that the Veteran experienced pain in his right elbow but at this point in time, the pain did not affect function or limit motion of the arm or elbow.  The weight of the competent and credible evidence shows that, notwithstanding reports of pain with activity or straitening the right arm, the Veteran has full range of motion of the right elbow.  The Board has considered 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca, supra; and Schafrath, supra.  In the present case, the weight of the competent and credible evidence shows that the Veteran did not have impaired function of the right elbow due to pain.  The Board also finds that no other diagnostic code provides a basis for assignment of a compensable rating for the service-connected right elbow disability for this time period.  The evidence does not show limitation of supination or pronation, ankylosis of the right elbow, ankylosis, flail joint, nonunion of the radius and ulna, nonunion of the ulna, or nonunion of the radius.  As such, Diagnostic Codes 5205, and 5208 to 5213 are not applicable.  Accordingly, an initial compensable rating prior to September 20, 2005 is not warranted for the service-connected right elbow disability under Diagnostic Codes 5003, 5010, and 5207.   

The Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent from September 20, 2005 to April 23, 2012 for the right elbow disability under Diagnostic Codes 5003, 5010, and 5207.  The weight of the evidence shows that for the time period from September 20, 2005 to April 23, 2012, the service-connected right elbow disability was manifested by pain with motion of the elbow, pain with straightening of the right arm, noncompensable limitation of flexion and extension of the right forearm, and minimal degenerative changes in the elbow on x-ray examination.  

The September 2005 VA examination report indicates that the Veteran reported having chronic pain in his right elbow and marked tenderness in the elbow region exacerbated by pushing, pulling, or lifting activities.  Physical examination revealed that palpation to the right elbow produced a significant pain response. There was an absence of the normal medial epicondyle topographic anatomy.  Range of motion revealed a decrease of 15 degrees of full extension.  Flexion was from zero degrees to 115 degrees.  Flexion increased to 121 degrees and increased pain after repetition.  Pronation was zero degrees to 69 degrees with pain and supination was zero degrees to 94 degrees with minimal pain.  X-ray examination revealed minimal degenerative changes.  VA treatment records for this time period do not show treatment for the right elbow disability. 

The weight of the evidence shows that right elbow disability is manifested by noncompensable limitation of flexion and extension and pain with motion and pain with extending the right arm.  These findings do not warrant assignment of even a compensable rating for the right elbow under Diagnostic Code 5206 or 5207, much less, a rating in excess of 10 percent.  However, given the objective evidence of painful motion in the right elbow, the Board finds that the 10 percent rating for noncompensable but painful motion, under Diagnostic Code 5003 is warranted.  A 10 percent rating is the maximum assignable under Diagnostic Code 5003 for the elbow.

Furthermore, while the Veteran has reported experiencing episodic flare-ups in his right elbow, there is simply no indication in the lay or medical evidence that his pain has been so disabling to result in flexion limited to 100 degrees, or extension limited to 45 or 60 degrees-for the minimum 10 percent rating available under Diagnostic Codes 5206 and 5207, respectively.  It follows, then, that the criteria for an even higher rating under either diagnostic code is not met.  Hence, even with consideration of the sections 4.40 and 4.45 and DeLuca, the record presents no basis for the assignment of a disability rating in excess of 10 percent under Diagnostic Codes 5206 or 5207.

The Board also finds that no other diagnostic code provides a basis for assignment of a higher rating for the service-connected right elbow disability.  In this regard, the Board has considered the Veteran's right elbow disability under Diagnostic Code 5213 for impairment of supination or pronation.  The weight of the evidence shows that the Veteran's movement in supination and pronation have been limited to no more than 94 and 69 degrees, respectively.  Therefore, while the evidence shows slightly limited range of motion in supination and pronation, the evidence does not show limitation of supination or pronation to warrant a compensable rating or a rating higher than 10 percent under Diagnostic Code 5213.  The service-connected right elbow disability is not manifested by ankylosis, flail joint, nonunion of the radius and ulna, nonunion of the ulna, or nonunion of the radius.  As such, Diagnostic Codes 5205, and 5208 to 5213 are not applicable.  The disability is also not shown to involve any other factor that would warrant consideration of any other provision of VA's rating schedule.  Accordingly, an initial rating in excess of 10 percent from September 20, 2005 to April 23, 2012 is not warranted for the service-connected right elbow disability.  

The weight of the evidence is against the assignment of an initial rating in excess of 50 percent from April 24, 2012 for the service-connected right elbow disability.  A 50 percent rating is the highest possible rating under Diagnostic Codes 5206, 5207, 5208, 5210, 5211, 5212, and 5213.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5205 to 5213.    

A higher rating is available under Diagnostic Code 5205, ankylosis of the elbow. Under this code, a 60 percent rating is warranted for the major arm if there is evidence of unfavorable ankylosis at an angle less than 50 degrees or a complete loss of supination or pronation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5205.  In the present case, the weight of the evidence shows that there is no ankylosis of the right elbow and the Veteran has almost full pronation and supination of the right forearm.  See the April 2012 VA examination report.   

A 60 percent rating is available under Diagnostic Code 5209, other impairment of flail joint of the elbow.  See 38 C.F.R. § 4.71a, Diagnostic Code 5209.  In the present case, the weight of the evidence shows that there is no impairment of the flail joint of the elbow.  See the April 2012 VA examination report.  Thus, a rating in excess of 50 percent is not warranted for the right elbow disability. 

This claim has also been reviewed with consideration of whether further staged ratings would be warranted.  While there may have been occasional fluctuations of the Veteran's right elbow symptoms, the evidence shows no distinct periods of time when his symptoms have varied to such an extent that a rating in excess of the currently assigned ratings would be warranted for under any diagnostic code.  See Fenderson, supra.  

Regarding any neurological symptoms related to the Veteran's right elbow disability, after review of the evidence of record, the Board finds that that the Veteran's ulnar neuropathy of the right upper extremity is productive of no more than mild impairment and a rating in excess of 10 percent is not warranted.  

The weight of the evidence shows that the right arm ulnar neuropathy is manifested by numbness and tingling in the 4th and 5th digits in the right hand.  See the VA examination reports dated in January 2004, September 2005, and April 2012.  The September 2005 VA examination report noted that the Veteran was in sensate to touch in the distribution of the ulnar nerve in digits 4 and 5.  The were no findings of muscle atrophy.  Upon examination in January 2004, the Veteran had good strength and goods sensation in the right arm.  The April 2012 VA examination report indicates that muscle strength in the right arm was 4/5.  

A disability rating in excess of 10 percent is not warranted for the service-connected right ulnar neuropathy for the entire appeal period.  The medical evidence shows that the ulnar neuropathy of the right upper extremity is manifested by numbness and tingling in the 4th and 5th digits of the right hand.  The Board finds that the disability picture more closely approximates mild incomplete paralysis or mild impairment.  The Board notes that in rating diseases  of the peripheral nerves, when the nerve involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  As discussed above, the weight of the lay and medical evidences shows that the service-connected ulnar neuropathy of the right upper extremity is manifested by wholly sensory manifestations affecting the right hand.  The weight of the lay and medical evidence does not show that the service-connected ulnar neuropathy of the right upper extremity causes moderate or severe impairment.  As such, the Board concludes that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent under Diagnostic Code 8616, and the claim for a higher rating is denied. 

Consideration has also been given to assigning staged ratings; however, at no time during the period in question has the Veteran's ulnar neuropathy of the right upper extremity warranted a higher schedular rating.  See Fenderson, supra.  

Analysis: Increased Initial Compensable Rating for Hearing Loss of the 
Right Ear

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a compensable disability rating for the service-connected right ear hearing loss at any time during the appeal period.  

Upon VA audiometric evaluation in January 2004, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
10
10
30
40

The average puretone threshold for the right ear was 23 decibels.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear.  

The findings of the January 2004 evaluation translates to level I hearing loss in right ear when applied to Table VI of the rating schedule.  The nonservice-connected left ear is assigned a level I.  See 38 C.F.R. § 4.85(f).  This level of hearing loss warrants a zero percent rating and no higher under Table VII of the rating schedule.  Therefore, an initial compensable disability evaluation is not warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85, Diagnostic Code 6100.  


Upon VA audiometric evaluation in March 2005, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
10
10
25
50

The average puretone threshold for the right ear was 24 decibels.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear.  

The findings of the March 2005 evaluation translates to level I hearing loss in right ear when applied to Table VI of the rating schedule.  The nonservice-connected left ear is assigned a level I.  This level of hearing loss warrants a zero percent rating and no higher under Table VII of the rating schedule.  Therefore, an initial compensable disability evaluation is not warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Upon VA audiometric evaluation in January 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
10
35
60

The average puretone threshold for the right ear was 30 decibels.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear.  

The findings of the January 2013 evaluation translates to level I hearing loss in right ear when applied to Table VI of the rating schedule.  The nonservice-connected left ear is assigned a level I.  This level of hearing loss warrants a zero percent rating and no higher under Table VII of the rating schedule.  Therefore, an initial compensable disability evaluation is not warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Regarding the functional effect the hearing loss has on the Veteran's occupation, the January 2013 VA examination report noted that the hearing loss did not impact the Veteran's ability to work and the VA examinations reports note that the Veteran had excellent speech recognition.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Therefore, on this record, an initial compensable disability evaluation is not warranted for the right ear hearing loss under Diagnostic Code 6100 at any time during the appeal period.  38 C.F.R. § 4.85, Diagnostic Code 6100. 

The Board further finds that a staged rating is not warranted in this case.  The Board has examined the record and finds that the right ear hearing loss has remained stable for the entire appeal period.  A zero percent evaluation and no higher is warranted for the service-connected right ear hearing loss for the entire appeal period.  

In summary, for the reasons expressed, the Board concludes that the preponderance of the evidence is against the assignment of an initial compensable disability rating for the service-connected right ear hearing loss.  Since the preponderance of the evidence weighs against the claim, the benefit of the doubt doctrine is not for application.  Gilbert, 1 Vet. App. 49.  Accordingly, on this record, the claim of an increased rating for bilateral hearing loss must be denied.

Analysis: Increased Initial Compensable Rating for Rhinitis and Sinusitis

In reviewing the record, the Board finds that the disability picture due to the service-connected sinusitis and rhinitis more closely approximate the criteria for a 10 percent disability evaluation under Diagnostic Code 6513 based upon findings of three to six non-incapacitating episodes a year characterized by chronic discharge, sinus pressure, and pain.  

The January 2004 VA examination report indicates that the Veteran reported having current symptoms of postnasal drainage, congestion, and frequent maxillary and frontal headaches.  The Veteran reported having three to four sinus infections a year which required antibiotics.  Physical examination revealed significant septal deviation to the left side and 40 percent nasal obstruction on the left.  The mid and inferior turbinates appeared somewhat inflamed on both sides.  The diagnosis was deviated septum with 40 percent nasal obstruction on the left and chronic rhinitis.  A February 2004 CT scan of the sinuses revealed very minimal mucosal thickening of the maxillary sinuses.  The VA examiner reviewed the CT scan findings and stated that virtually all of the Veteran's current nasal symptoms are related to chronic rhinitis rather than chronic sinusitis.  

VA treatment records dated in June 2004 indicate that the Veteran took over the counter Clarinex for the sinus symptoms.  It was noted that he was quite tender around the sinuses.  Physical examination revealed that the nares were quite congested and there were bilateral boggy turbinates.  The diagnosis was chronic sinus congestion.  Claritin, a decongestant, and Zithromax (5 day dosage) were prescribed.  VA treatment records show that in March 2006, amoxicillin was prescribed for 4 weeks for maxillary sinusitis.  VA treatment records dated form2005 to 2013 show that the Veteran was prescribed nasal spray and medication for the rhinitis.  

A September 2005 VA examination report indicates that the Veteran reported that his current sinusitis symptom was pain.  The diagnosis was chronic frontal and mid facial headaches with intermittent nasal obstruction in the absence of objective findings of sinusitis.  The October 2005 CT scan revealed bilateral anterior ethmoid sinusitis and minimal mucosal thickening of the frontal sinus.  An October 2005 VA fee basis neurological examination indicates that the Veteran had some anterior and posterior clear, thin nasal drainage.  The examiner noted that the drainage was within normal limits and was not associated with fever or other symptoms of a significant infection.  The examiner noted that the Veteran did not have sinus headaches but that he had common migraine headaches.   

The April 2012 VA examination report indicates that the Veteran reported having daily sinus type pressure.  He indicated that he had not been treated with antibiotics since 2005.  He reported receiving treatment multiple times for allergies and he currently took the following medications: Claritin, nasonex, and afrin with some relief.  Physical examination revealed that there was no obstruction of the nasal passages that was 50 percent or more on either side or complete obstruction of one nasal passage.  There was no permanent hypertrophy of the nasal turbinates, nasal polyps, or granulomatous conditions.  There were no benign or malignant neoplasms.  Examination revealed slight frontal and maxillary sinus pressure.   

The Board finds that the service-connected rhinitis and sinusitis more closely approximates the criteria for a 10 percent rating which is three to six non-incapacitating episodes per year characterized by pain, sinus pressure, and discharge.  The medical evidence shows that the Veteran has chronic symptoms of rhinitis and sinusitis and the symptoms include pain, sinus pressure, and discharge.  He takes medication for the symptoms.  The medical evidence of record shows that for the time period of the appeal, the service-connected rhinitis and sinusitis are manifested by chronic symptoms of sinus pressure, pain, and drainage.  While all of the symptoms for a 10 percent rating under Diagnostic Code 6513 are not shown by the evidence of record, the Board finds that the service-connected rhinitis and sinusitis more nearly approximate the criteria for a 10 percent rating.  See 38 C.F.R. § 4.7.  Thus, a 10 percent rating is warranted under Diagnostic Code 6513 for the service-connected rhinitis and sinusitis for the entire appeal period.  The appeal is granted to that extent. 

The medical evidence of record does not document three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or more than six incapacitating episodes per year.  The VA treatment records do not show more than six non-incapacitating episodes of sinusitis during 12 months.  There are no findings of near constant sinusitis, or purulent discharge and crusting after repeated surgeries.  The Veteran has not undergone any sinus surgery after separation from service.  The Board finds that the symptomatology which is necessary for a disability rating higher than 10 percent under Diagnostic Code 6513 is not present. 

The Board finds that an initial rating in excess of 10 percent is not warranted for the service-connected rhinitis and sinusitis under Diagnostic Codes 6522.  Upon review of all the evidence of record, the Veteran's rhinitis and sinusitis are not manifested by nasal polyps.  The evidence of record demonstrates that the Veteran's rhinitis and sinusitis have not manifested by greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  See the VA examination reports dated in January 2004, September 2005 and April 2012 and the CT scan reports dated in February 2004 and October 2005.  For these reasons, the Board finds that an initial rating in excess of 10 percent is not warranted for any period on appeal under Diagnostic Codes 6522. 

The Board further finds that a staged rating is not warranted in this case.  The Board has examined the record and finds that the 10 percent evaluation is warranted for the service-connected rhinitis and sinusitis for the entire appeal period.  The medical evidence shows that the disability has remained essentially constant over the entire period with findings of symptoms of chronic sinus pressure, pain, and drainage.  Accordingly, a staged rating under Fenderson is not warranted. 

Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

When the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the disabilities ratings for his right elbow disability inadequate.  The Veteran's right elbow disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5207 and 38 C.F.R. § 4.97, Diagnostic Code 8616.  The Board finds that the rating criteria under these Diagnostic Codes specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's right elbow disability is manifested by pain, weakness, limitation of flexion, and numbness and tingling in two fingers in the right hand.  When comparing that disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability ratings currently assigned for his right elbow disability.  Ratings in excess of the currently assigned ratings are provided for certain manifestations of elbow disabilities, but the medical evidence does not show that those manifestations are present.  The Board finds that the criteria for the currently assigned ratings for the Veteran's right elbow disability reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular ratings are adequate and no referral is required.  The Board finds that the evidence does not show frequent hospitalization or marked interference with employment.  While the evidence shows that the Veteran's right elbow disability impacts his employment, the evidence shows that the Veteran's right elbow disability alone does not cause marked interference in employment.  There is no evidence of record that the Veteran's occupational abilities are impacted beyond the level which is already contemplated by the ratings assigned for his right elbow disability.  

The Veteran's symptoms due to the right ear hearing loss are contemplated by the rating schedule, and the assigned schedular evaluation, therefore, are adequate.  The rating criteria reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Hence, as the schedular rating reasonably describes the Veteran's disability picture, referral for extraschedular consideration is not warranted.  Regarding the functional effect the hearing loss has on the Veteran's occupation, the January 2013 VA examination report noted that the hearing loss did not impact the Veteran's ability to work and he had excellent speech recognition.  

The Board has also considered whether a higher extraschedular rating is warranted for the service-connected rhinitis and sinusitis.  Here, the rating criteria for the disability at issue reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of the frequency of the episodes and whether the episodes are incapacitating or non-incapacitating.  In this case, the demonstrated manifestations are contemplated by the provisions of the rating schedule.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  The Board finds no basis for referring the case for an extraschedular evaluation.  Further, the medical evidence shows that the disability does not cause marked interference with employment or frequent hospitalization.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321; Thun, supra. 



ORDER

An initial compensable rating prior to September 20, 2005, an initial rating in excess of 10 percent from September 20, 2005 to April 23, 2012, and an initial rating in excess of 50 percent from April 24, 2012 for the service-connected right elbow disability is denied.   

An initial rating in excess of 10 percent for the service-connected ulnar neuropathy of the right arm is denied.   

An initial compensable rating for the service-connected right ear hearing loss is denied.   

An initial 10 percent rating for the service-connected rhinitis and sinusitis is warranted and the appeal is granted to that extent.     




____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


